Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 14-15, 23-24 and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inman (3,661,417). Claims 1-10, 14-19, 22-32, 35-46 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collura (2,874,870). Claims 1-10, 14-19, 22-32, 35-46 and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chidsey Jr. (2,603,923). Claims 1-2, 14-15, 23-24 and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2163949. Each discloses a carrier, blank and method for holding a plurality of containers, the carrier comprising a plurality of panels comprising at least one attachment panel (6; 5, 6 and 7; 11, 12 and 12; 1; respectively) configured to receive a portion of one or more containers of the plurality of containers, at least one top panel (4 and/or 5; 8 and/or 9; 14 and 15; 4 and/or 4) and at least one handle panel (2 or 3; 15 or 17; 17 and 17; 5a and/or 5b) foldably connected to the at least one top panel, and a handle (2 and 3; 15 and 17; 17 and 17; 5a and 5b) formed from the at least one handle panel, the handle positionable between a first position (with handle folded against top panel 4 or 5; Figure 1; Figure 3 with 15 . 
As to claims 2, 15, 24 and 38, each discloses at least a portion of the at least one handle panel is attached to the at least one top panel when the handle is in the first position. 
As to claims 3-4, 16, 25-26 and 39-40, Collura and Chidsey Jr. each disclose the at least one handle comprises an access panel (19; 19) separable from the remainder of the at least one handle panel, the access panel adhesively attached to the at least one top panel in the first position. 
As to claim 5, 17, 27 and 41, Collura and Chidsey Jr. each disclose at least one side panel (6 and 7; 12 and 12).
As to claim 6, 18, 28 and 42, Collura and Chidsey Jr. each disclose front and back attachment panels (6 and 7; 12 and 12) ,front and back top panels (8 and 9; 14 and 15) and front and back handle panels (15 or 17; 17 and 17). 
As to claims 7-8, 19, 29-30 and 43-44, Collura and Chidsey Jr. each disclose the back handle panel comprises an access panel (19; 19) separable from the remainder of the at least one handle panel, the access panel adhesively attached to the at least one top panel in the first position. 
As to claim 9, 31 and 45, Collura and Chidsey Jr. each disclose when the handle is in the second position, the access panel is separated from the remainder of the back handle panel and attached to the front top panel. 

As to claims 13, 22, 35 and 49, Collura and Chidsey Jr. each disclose each of the front attachment panel and the back attachment panel comprises cuts (22; 21) for receiving a portion of respective containers. 
As to claim 36, Collura and Chidsey Jr. each disclose positioning the handle from the first position to the second position by folding the handle panel relative to the at least one top panel and positioning the handle panel for grasping and carrying of the carrier. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 20, 33 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Collura and Chidsey Jr. further in view of Inman. Neither one of Collura and Chidsey Jr. discloses a handle reinforcing tab. However, Inman discloses a handle reinforcing tab (21). It would have been obvious to one of ordinary . 

Claims 12, 21, 34 and 48 are each objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG